Title: From James Madison to Richard Rush, 17 April 1824
From: Madison, James
To: Rush, Richard


        
          Dear Sir
          Montpellier Apl. 17. 1824
        
        This will be handed to you by Francis W. Gilmer Esqr.
        The Buildings for our University being now adequately prepared, and the Legislature of the State having given to its funds an extent authorizing the commencement of its operations, the duty of the Visitors is turned to the appointment of Professors. It would certainly be desireable to make the selection altogether at home: But the preoccupancies by other Institutions, & the inferiority of qualifications here for some departments of Science, to those which may be found abroad, have induced us, in our anxiety to make the University as attractive & useful as possible, to seek there also for the means of filling particular chairs. This task has been committed to Mr. Gilmer to be executed within the British Isles; to which a preference was obviously suggested by a sameness of language and by the fewer dissimilarities in other respects there than elsewhere.
        As Mr. Gilmer will be entirely a stranger and with a trust equally delicate and important, he will of course wish for information and counsel from those most able to give them; and I have assured of yours, not only in pointing to any characters known to yourself to be worthy of consideration, but in bringing him into communication with others having better opportunities than you may have of rendering that assistance. Among the individuals of this description, he anticipates Sr. James Mackintosh, whom

he understands, as we all do, to be not more distinguished for genius & Learning, than for his liberal principles, & his enlarged philanthropy. Mr. Gilmer will accordingly be gratified by an occasion, which I have encouraged him to expect from your kindness, of paying his respects to one of such conspicuous merit, and of conferring with him on the object of his Mission. I should have felt a pleasure myself in contributing a line of introduction; but there seemed to be too great an absence of the circumstances requisite for such a liberty; and the omission will be more than supplied by the advantage of your interposition, favored as it is presumed to be, by a personal as well as public acquaintance.
        It would be superfluous to offer any special recommendation of Mr Gilmer to your friendly reception. A sufficient one, is the choice made of him for such a service: and he will moreover quickly recommend himself, by his enlightened and accomplished mind, and by dispositions and manners with which you cannot fail to be pleased. With high esteem and cordial regard
        
          James Madison
        
      